 



Exhibit 10.2
February 13, 2007
Stephen L. Cartt
3260 Whipple Road
Union City, California 94587
RE: Amendment to Change-in-Control Agreement
Dear Mr. Cartt:
     This letter (this “Amendment”) amends that certain Change-in-Control
Agreement (the “Original Agreement”) entered into by and between you and
Questcor Pharmaceuticals, Inc., a California corporation (“Questcor”) in
connection with your commencement of employment at Questcor. Unless otherwise
modified by this Amendment, the Original Agreement remains in full force and
effect.
     This Amendment, once fully executed and delivered by Questcor and you,
entitles you to receive the benefits set forth in this Amendment in the event of
certain Changes in Control (as defined in The Questcor Pharmaceuticals
Incorporated 1992 Stock Option Plan (the “1992 Plan) or the 2006 Equity
Incentive Award Plan (the “2006 Plan”). You shall receive no benefits under this
Amendment unless there has been a Change in Control.
     1. Accelerated Vesting. Section 1 of the Original Agreement is amended and
restated its entirety to read as follows:
     “Notwithstanding anything to the contrary in Section 11 of the Plan (other
than Sections 11(a) and 11(h) of the 1992 Plan and Section 12.2(a) and 12.2(e)
of the 2006 Plan), in the event that a Change in Control occurs, and your
employment with the Company is terminated as a result of an Involuntary
Termination (as defined below) at any time within the twelve (12) month period
commencing on the date of such Change in Control, one-hundred percent (100%) of
the then-unvested shares of Questcor’s common stock subject to each of your
outstanding stock options and one-hundred percent (100%) of your restricted
shares subject to vesting will become immediately vested and exercisable on the
date of your Involuntary Termination. The Company shall cause each option
agreement evidencing the grant of stock options to you (each, an “Option
Agreement”) under the 1992 Plan or the 2006 Plan to reflect the accelerated
vesting provisions set forth in this Amendment.”
     2. Cash Cash Severance. In the event that a Change in Control occurs, and
your employment with the Company is terminated as a result of an Involuntary
Termination (as defined below) at any time within the twelve (12) month period
commencing on the date of such Change in Control, you will receive severance
compensation equal to the sum of (i) an amount equal to the product of your
minimum annual base salary in effect as of the date of termination multiplied by
the number one (1), plus (ii) an amount equal to the product of your target
bonus as established by the Board of Directors or its Compensation Committee for
the year during which the termination takes place multiplied by the number one
(1) (the “Severance Payment”). If payment is due to you as a result of you
terminating your employment for Good Reason, then the Severance Payment shall be
paid as follows: (1) if, on the date you terminate your employment for Good
Reason, the Company is

 



--------------------------------------------------------------------------------



 



a reporting company under the Securities Exchange Act of 1934 (the “Exchange
Act”), then you will be entitled to receive such payment in a single lump sum on
the first business day that occurs at the end of the period commencing on the
date of termination and ending six months after the last day of the calendar
month in which the date of termination occurs (e.g., if you terminate your
employment on March 15, 2007, the Company will pay the amount specified herein
on the first business day immediately following September 30, 2007);
(2) however, if the Company is not a reporting company under the Exchange Act at
the time you terminate your employment for Good Reason, you shall be entitled to
receive such payment in a single lump sum on the fifth business day following
your termination of employment. If paid upon a Change in Control, the Severance
Payment shall be in lieu of, and not in addition to, the payment of any cash
severance payments that you may otherwise be entitled to under your Offer
Letter.
     3. At-Will Employment. Nothing contained in this Amendment shall (i) confer
upon you any right to continue in the employ of the Company, (ii) constitute any
contract or agreement of employment, or (iii) interfere in any way with the
at-will nature of your employment with the Company.
     4. Entire Agreement. This Amendment, the Original Agreement, the Offer
Letter, the Plan and any Option Agreements or Restricted Stock Award Agreement
set forth the entire agreement of the parties hereto in respect of the
accelerated vesting of stock options or restricted stock held by you and
supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto, and any prior agreement
of the parties hereto in respect of the accelerated vesting of stock options
held by you, is hereby terminated and cancelled.
     5. Miscellaneous. No provision of this Amendment may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by you and such officer as may be specifically designated by the
Board. No waiver by either party hereto at any time of any breach by the other
party hereto of or compliance with, any condition or provision of this Amendment
to be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Amendment. The validity, interpretation,
construction and performance of this Amendment shall be governed by the laws of
the State of California without regard to its conflicts of law principles. The
section headings contained in this Amendment are for convenience only, and shall
not affect the interpretation of this Amendment.

 



--------------------------------------------------------------------------------



 



Please indicate your acceptance of this Amendment by returning a signed copy of
this Amendment.

     
 
  Sincerely,
 
   
 
 
/s/ James L. Fares
 
   
 
  James L. Fares
 
  Chief Executive Officer
 
  Questcor Pharmaceuticals, Inc.
Accepted by,
   
 
   
/s/ Stephen L. Cartt
   
 
Stephen L. Cartt
   
 
   
Date: February 13, 2007
   

 